DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 01/31/2022 Claims 1-18 are pending in the case.  Claims 1, 7, and 13 are independent claims. Claims 1, 3, 6, 7, 9, 12, 13, 15 and 18 have been amended.

Response to Arguments
Applicant's arguments filed 01/31/2022, with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
	With respect to at least claim 1,
	Applicant states that the amended claims do no recite an abstract idea, stating that “the clams include specific technical claim language that is used to assign a deep learning training workload to one or more edge devices” and further cites section of the specification (¶03, ¶04, ¶012). Examiner notes that while the claims at issue may loosely be connected to a particular technology, that does not make the limitations recited by the examiner not abstract ideas according to step 2A prong one analysis. See the further elaborated 101 rejection of claim 1.
	Further, applicant notes claims in Ex parte Hannun were concluded by PTAB to not recite abstract ideas. Examiner notes the claims in the present application are dissimilar to the cited case. Furthermore, claims are considered according to the analysis established in MPEP 2106, not according to their similarity to specific cases.


Other(s) of applicant’s arguments filed 01/31/2022 with respect to the rejection under 35 U.S.C 103 have been fully considered and are persuasive, but moot	With respect to the at least the newly amended claim 1,
	Applicant states that Lane and Zhao are not analogous art because they are directed to inference rather than training. And further that “inference is a completely different technical area than deep learning training”. Examiner notes that the problems an inference system seeks to solve may be different in some endeavors than a training system. Therefore, in view of at least amended claim 1 Lane and Zhao are not relied upon, because “deep learning training workload” denotes a particular field different from “deep learning workload”. However, Examiner notes that particular problems solved by an inference system are nevertheless potentially applicable to a training system. For example, Lane discusses a inference systems which determines if particular devices have enough memory to execute a workload. This step is applicable to a training system which also deploys workloads to particular devices that are memory or resource constrained. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for assigning a deep learning training workload to one or more edge devices. Each of the following limitations:
identifying one or more available edge devices…;
determining characteristics of the identified edge devices
evaluating a …workload to determine an amount of resources for processing;
assigning the …workload to one or more identified edge devices…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“edge devices”), the above limitations in the context of this claim encompass the following: “identifying one or more edge devices;”,  “determining characteristics of the identified edge devices”, “evaluating a deep learning training workload to determine an amount of resources for processing;”, “assigning the deep learning training workload to one or more identified edge devices”, (corresponds to evaluation and judgment) Identifying, evaluating, and assigning each amount to abstract ideas performed in the human mind. Each of these steps recite general means for distributing “workloads” to generic computing devices. Identifying, evaluating and assigning workloads can all be done in the human mind. As such the claim recites an abstract idea.
	Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “and facilitating communication between the one or more identified edge devices for completing the deep learning training workload.” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Further the claim recites “deep learning training” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “and facilitating communication between the one or more identified edge devices for completing the deep learning training workload” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that Facilitating communication amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” In accordance with the MPEP, the following factual determination is based on the technical publication: Pouyanfar et al., "A Survey on Deep Learning: Algorithms, Techniques, and Applications ", ACM Computing Surveys, Vol. 51, No. 5, Article 92. Publication date: September 2018 (PTO-892 NPL Doc. U, copy attached). Pouyanfar et al. in pg. 12-13 “distributed calculation becomes common in some recently released frameworks such as TensorFlow, MXNet, and CNTK. The goal is to further improve the calculation efficiency for deep learning....Caffe is a single-machine framework. In other words, it does not support multinode execution while the multi-GPU calculation is supported when there are external offerings like CaffeOnSpark by Yahoo that integrate Caffe with a big data engine like Spark…Torch was first released in 2002 and extended its deep learning feature…Torch can operate model- and data-level parallel computation” discloses that distributed computation become common (corresponds to routine and conventional)  and is possible through a variety of frameworks (corresponds to facilitating communication) that facilitate computation on multi-GPUs (one or more identified edge devices) including some frameworks uses for deep learning features that operate model and data parallel computation (completing the deep learning training workload), thus rendering the recitation of and facilitating communication between the one or more identified edge devices for completing the deep learning training workload” in the claim routine and conventional. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.
Regarding Claim 2
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for assigning a deep learning training workload to one or more edge devices. Each of the following limitations:
wherein the characteristics of the identified edge devices comprise at least one of memory size, availability, or computing capabilities.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, edge devices”), the above limitations in the context of this claim encompass the following: “identified edge devices” (corresponds to evaluation and judgment) Identifying, evaluating, and assigning each amount to abstract ideas performed in the human mind. As such the claim recites an abstract idea.
	Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 3
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for assigning a deep learning training workload to one or more edge devices. Each of the following limitations:
wherein assigning the deep learning training workload to the one or more identified edge devices comprise:
splitting computing graph nodes into groups of nodes based on the memory size of the edge devices;
and dispatching the groups of nodes to the edge devices.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“edge devices”), the above limitations in the context of this claim encompass the following: “wherein assigning the workload to the one or more identified edge devices comprise”, “splitting computing graph nodes into groups of nodes based on the memory size of the edge devices;” “dispatching the groups of nodes to the edge devices” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. Broadly speaking splitting and dispatching amounts to an evaluation performed with the aid of pen and paper. As such the claim recites an abstract idea.
	Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to “edge devices” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 4
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for assigning a deep learning training workload to one or more edge devices. Each of the following limitations:
wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently.  
edge devices”), the above limitations in the context of this claim encompass the following: “wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. Broadly speaking splitting and dispatching amounts to an evaluation performed with the aid of pen and paper. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the 

Regarding Claim 5
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for assigning a deep learning training workload to one or more edge devices. Each of the following limitations:
wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“edge devices”), the above limitations in the context of this claim encompass the following: “wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently.” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices” as drafted, are 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 6
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for assigning a deep learning training workload to one or more edge devices. Each of the following limitations:
estimating a completion time that each edge device requires to complete the … workload 
and scheduling the … workload on the one or more edge devices based on the completion time of the one or more edge devices. 
edge devices”), the above limitations in the context of this claim encompass the following: “estimating a completion time that each edge device requires to complete the … workload”, “and scheduling the … workload on the one or more edge devices based on the completion time of the one or more edge devices.” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. Broadly speaking scheduling amounts to an evaluation performed with the aid of pen and paper. As such the claim recites an abstract idea.
	Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “wherein facilitating communication between the one or more identified edge devices for completing the deep learning training workload.” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Further the claim recites “deep learning training” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “wherein facilitating communication between the one or more identified edge devices for completing the deep learning training workload” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that Facilitating communication amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” In accordance with the MPEP, the following factual determination is based on the technical publication: Pouyanfar et al., "A Survey on Deep Learning: Algorithms, Techniques, and Applications ", ACM Computing Surveys, Vol. 51, No. 5, Article 92. Publication date: September 2018 (PTO-892 NPL Doc. U,  et al. in pg. 12-13 “distributed calculation becomes common in some recently released frameworks such as TensorFlow, MXNet, and CNTK. The goal is to further improve the calculation efficiency for deep learning....Caffe is a single-machine framework. In other words, it does not support multinode execution while the multi-GPU calculation is supported when there are external offerings like CaffeOnSpark by Yahoo that integrate Caffe with a big data engine like Spark…Torch was first released in 2002 and extended its deep learning feature…Torch can operate model- and data-level parallel computation” discloses that distributed computation become common (corresponds to routine and conventional)  and is possible through a variety of frameworks (corresponds to facilitating communication) that facilitate computation on multi-GPUs (one or more identified edge devices) including some frameworks uses for deep learning features that operate model and data parallel computation (completing the deep learning training workload), thus rendering the recitation of and facilitating communication between the one or more identified edge devices for completing the deep learning training workload” in the claim routine and conventional. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 7
Step 1 Analysis: The claim is directed to a server, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a server. Each of the following limitations:
identifying one or more available edge devices…;
determining characteristics of the identified edge devices
evaluating a … workload to determine an amount of resources for processing;
assigning the … workload to one or more identified edge devices…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform”), the above limitations in the context of this claim encompass the following: “identifying one or more edge devices;”,  “determining characteristics of the identified edge devices”, “evaluating a … workload to determine an amount of resources for processing;”, “assigning the … workload to one or more identified edge devices”, (corresponds to evaluation and judgment) Identifying, evaluating, and assigning each amount to abstract ideas performed in the human mind. Each of these steps recite general means for distributing “workloads” to generic computing devices. Identifying, evaluating and assigning workloads can all be done in the human mind. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic “and facilitating communication between the one or more identified edge devices for completing the deep learning training workload.” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Further the claim recites “deep learning training” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h) Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “and facilitating communication between the one or more identified edge devices for completing the deep learning training workload” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that Facilitating communication amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly  et al. in pg. 12-13 “distributed calculation becomes common in some recently released frameworks such as TensorFlow, MXNet, and CNTK. The goal is to further improve the calculation efficiency for deep learning....Caffe is a single-machine framework. In other words, it does not support multinode execution while the multi-GPU calculation is supported when there are external offerings like CaffeOnSpark by Yahoo that integrate Caffe with a big data engine like Spark…Torch was first released in 2002 and extended its deep learning feature…Torch can operate model- and data-level parallel computation” discloses that distributed computation become common (corresponds to routine and conventional)  and is possible through a variety of frameworks (corresponds to facilitating communication) that facilitate computation on multi-GPUs (one or more identified edge devices) including some frameworks uses for deep learning features that operate model and data parallel computation (completing the deep learning training workload), thus rendering the recitation of and facilitating communication between the one or more identified edge devices for completing the deep learning training workload” in the claim routine and conventional. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 8
Step 1 Analysis: The claim is directed to a server, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a server. Each of the following limitations:
wherein the characteristics of the identified edge devices comprise at least one of memory size, availability, or computing capabilities.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform”), the above limitations in the context of this claim encompass the following: “identified edge devices” (corresponds to evaluation and judgment) Identifying, evaluating, and assigning each amount to abstract ideas performed in the human mind. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 9
Step 1 Analysis: The claim is directed to a server, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a server. Each of the following limitations:
wherein assigning the …workload to the one or more identified edge devices comprise:
splitting computing graph nodes into groups of nodes based on the memory size of the edge devices;
and dispatching the groups of nodes to the edge devices.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic “edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform”), the above limitations in the context of this claim encompass the following: “wherein assigning the …workload to the one or more identified edge devices comprise”, “splitting computing graph nodes into groups of nodes based on the memory size of the edge devices;” “dispatching the groups of nodes to the edge devices” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. Broadly speaking splitting and dispatching amounts to an evaluation performed with the aid of pen and paper. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform”  as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration 

Regarding Claim 10
Step 1 Analysis: The claim is directed to a server, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a server. Each of the following limitations:
wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform”), the above limitations in the context of this claim encompass the following: “wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. Broadly speaking splitting and dispatching amounts to an evaluation performed with the aid of pen and paper. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform”  as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 11
Step 1 Analysis: The claim is directed to a server, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a server. Each of the following limitations:
wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform”), the above limitations in the context of this claim encompass the following: “wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently.” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform”  as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 12
Step 1 Analysis: The claim is directed to a server, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a server. Each of the following limitations:
estimating a completion time that each edge device requires to complete the …workload 
and scheduling the … workload on the one or more edge devices based on the completion time of the one or more edge devices. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform”), the above limitations in the context of this claim “estimating a completion time that each edge device requires to complete the … workload”, “and scheduling the … workload on the one or more edge devices based on the completion time of the one or more edge devices.” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. Broadly speaking scheduling amounts to an evaluation performed with the aid of pen and paper. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “edge devices”, “one or more network interfaces”, “a memory storing a set of instructions”, “and one or more processors configured to execute the set of instructions to cause the server to perform” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “wherein facilitating communication between the one or more identified edge devices for completing the … workload.” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Further the claim recites “deep learning training” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “wherein facilitating communication between the one or more identified edge devices for completing the deep learning training workload” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that Facilitating communication amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” In accordance with the MPEP, the following factual determination is based on the technical publication: Pouyanfar et al., "A Survey on Deep Learning: Algorithms, Techniques, and Applications ", ACM Computing Surveys, Vol. 51, No. 5, Article 92. Publication date: September 2018 (PTO-892 NPL Doc. U, copy attached). Pouyanfar et al. in pg. 12-13 “distributed calculation becomes common in some recently released frameworks such as TensorFlow, MXNet, and CNTK. The goal is to further improve the calculation efficiency for deep learning....Caffe is a single-machine framework. In other words, it does not support multinode execution while the multi-GPU calculation is supported when there are external offerings like CaffeOnSpark by Yahoo that integrate Caffe with a big data engine like Spark…Torch was first released in 2002 and extended its deep learning feature…Torch can operate model- and data-level parallel computation” discloses that distributed computation become common (corresponds to routine and conventional)  and is possible through a variety of frameworks (corresponds to facilitating communication) that facilitate computation on multi-GPUs (one or more identified edge devices) including some frameworks uses for deep learning features that operate model and data parallel computation (completing the deep learning training workload), thus rendering the recitation of and facilitating communication between the one or more identified edge devices for completing the deep learning training workload” in the claim routine and conventional. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 13
Step 1 Analysis: The claim is directed to a non-transitory computer readable medium…to perform a method for deep learning processing, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a non-transitory computer readable medium. Each of the following limitations:
identifying one or more edge devices…;
determining characteristics of the identified edge devices
evaluating a … workload to determine an amount of resources for processing;
assigning the … workload to one or more identified edge devices…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing”), the above limitations in the context of this claim encompass the following: “identifying one or more edge devices;”,  “determining characteristics of the identified edge devices”, “evaluating a … workload to determine an amount of resources for processing;”, “assigning the … workload to one or more identified edge devices”, (corresponds to evaluation and judgment) Identifying, evaluating, and assigning each amount to abstract ideas performed in the human mind. Each of these steps recite general means for distributing “workloads” to generic computing devices. Identifying, evaluating and assigning workloads can all be done in the human mind. As such the claim recites an abstract idea.
	Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception “and facilitating communication between the one or more identified edge devices for completing the deep learning training workload.” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Further the claim recites “deep learning training” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “and facilitating communication between the one or more identified edge devices for completing the deep learning training workload” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that Facilitating communication amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include  et al. in pg. 12-13 “distributed calculation becomes common in some recently released frameworks such as TensorFlow, MXNet, and CNTK. The goal is to further improve the calculation efficiency for deep learning....Caffe is a single-machine framework. In other words, it does not support multinode execution while the multi-GPU calculation is supported when there are external offerings like CaffeOnSpark by Yahoo that integrate Caffe with a big data engine like Spark…Torch was first released in 2002 and extended its deep learning feature…Torch can operate model- and data-level parallel computation” discloses that distributed computation become common (corresponds to routine and conventional)  and is possible through a variety of frameworks (corresponds to facilitating communication) that facilitate computation on multi-GPUs (one or more identified edge devices) including some frameworks uses for deep learning features that operate model and data parallel computation (completing the deep learning training workload), thus rendering the recitation of and facilitating communication between the one or more identified edge devices for completing the deep learning training workload” in the claim routine and conventional. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.



Regarding Claim 14
Step 1 Analysis: The claim is directed to a non-transitory computer readable medium…to perform a method for deep learning processing, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a non-transitory computer readable medium. Each of the following limitations:
wherein the characteristics of the identified edge devices comprise at least one of memory size, availability, or computing capabilities.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing”), the above limitations in the context of this claim encompass the following: “identified edge devices” (corresponds to evaluation and judgment) Identifying, evaluating, and assigning each amount to abstract ideas performed in the human mind. As such the claim recites an abstract idea.
	Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 15
Step 1 Analysis: The claim is directed to a non-transitory computer readable medium…to perform a method for deep learning processing, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a non-transitory computer readable medium. Each of the following limitations:
wherein assigning the workload to the one or more identified edge devices comprise:
splitting computing graph nodes into groups of nodes based on the memory size of the edge devices;
and dispatching the groups of nodes to the edge devices.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing”), the above limitations in the context of this claim encompass the following: “wherein assigning the workload to the one or more identified edge devices comprise”, “splitting computing graph nodes into groups of nodes based on the memory size of the edge devices;” “dispatching the groups of nodes to the edge devices” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. Broadly speaking splitting and dispatching amounts to an evaluation performed with the aid of pen and paper. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing”  as drafted, are reciting generic computer components. The generic computer components in these steps are 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 16
Step 1 Analysis: The claim is directed to a non-transitory computer readable medium…to perform a method for deep learning processing, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a non-transitory computer readable medium. Each of the following limitations:
wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, “A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing”), the above limitations in the context of this claim encompass the following: “wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. Broadly speaking splitting and dispatching amounts to an evaluation performed with the aid of pen and paper. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing”  as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration 

Regarding Claim 17
Step 1 Analysis: The claim is directed to a non-transitory computer readable medium…to perform a method for deep learning processing, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a non-transitory computer readable medium. Each of the following limitations:
wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing”), the above limitations in the context of this claim encompass the following: “wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently.” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. As such the claim recites an abstract idea.
	Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing”  as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.


Regarding Claim 18
Step 1 Analysis: The claim is directed to a non-transitory computer readable medium…to perform a method for deep learning processing, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a non-transitory computer readable medium. Each of the following limitations:
estimating a completion time that each edge device requires to complete the … workload 
and scheduling the … workload on the one or more edge devices based on the completion time of the one or more edge devices. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing”), the above limitations in the context of this claim encompass the following: “estimating a completion time that each edge device requires to complete the … workload”, “and scheduling the … workload on the one or more edge devices based on the completion time of the one or more edge devices.” (corresponds to evaluation and judgment) Identifying, evaluating, assigning and splitting each amount to abstract ideas performed in the human mind. Broadly speaking scheduling amounts to an evaluation performed with the aid of pen and paper. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to “A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “wherein facilitating communication between the one or more identified edge devices for completing the deep learning training workload.” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Further the claim recites “deep learning training” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “wherein facilitating communication between the one or more identified edge devices for completing the deep learning training workload” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that Facilitating communication amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” In accordance with the MPEP, the following factual determination is based on the technical publication: Pouyanfar et al., "A Survey on Deep Learning: Algorithms, Techniques, and Applications ", ACM Computing Surveys, Vol. 51, No. 5, Article 92. Publication date: September 2018 (PTO-892 NPL Doc. U, copy attached). Pouyanfar et al. in pg. 12-13 “distributed calculation becomes common in some recently released frameworks such as TensorFlow, MXNet, and CNTK. The goal is to further improve the calculation efficiency for deep learning....Caffe is a single-machine framework. In other words, it does not support multinode execution while the multi-GPU calculation is supported when there are external offerings like CaffeOnSpark by Yahoo that integrate Caffe with a big data engine like Spark…Torch was first released in 2002 and extended its deep learning feature…Torch can operate model- and data-level parallel computation” discloses that distributed computation become common (corresponds to routine and conventional)  and is possible through a variety of frameworks (corresponds to facilitating communication) that facilitate computation on multi-GPUs (one or more identified edge devices) including some and facilitating communication between the one or more identified edge devices for completing the deep learning training workload” in the claim routine and conventional. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 8, 12, 13, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquez et al “Distributed learning of CNNs on heterogeneous CPU/GPU architectures” hereinafter Marquez, and further in view of Abadi et al “TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems” hereinafter Abadi.

Claim 1
	Marquez teaches,  A method for assigning a deep learning (pg 1 abstract “The paper present a new method for the parallel training of CNNs and the cooperative use of heterogeneous devices”) identifying one or more available edge devices from a plurality of edge devices; determining characteristics of the identified edge devices; ( pg 10 ¶03 “a pre-processing procedure is performed, where every device runs a N-dimensional convolution with both the size of the images and the size of the kernels provided by the master device, trying to simulate part of the convolutional layer….After the respective simulations complete, the computation time is reported to the master node in order to find the performance ratio between devices” The preprocessing stage identifies and determines the device characteristics of each device. In order to perform this preprocessing, the set of available devices must have been identified by the system.) assigning the deep learning training workload to one or more identified edge devices based on the characteristics of the one or more identified edge devices; (pg 10 “In order to mitigate this problem, it is necessary to find beforehand the
suitable workload for each device, which in this case is the number of kernels,
so that each device can finish all its convolutions at approximately the same
time.” pg 12 “For the convolution distribution, the master node sends the… size and number of kernels needed for the convolution, with different nodes receiving a different number of kernels” the master node sends the number of kernels needed for a particular convolution to each of the devices according to their compute abilities, a convolution is a deep learning training workload.) and facilitating communication between the one or more identified edge devices for completing the deep learning training workload. (pg 11 ¶02 “For this approach, one of the nodes orchestrates and is designated as master node, while the remaining ones are slave nodes” the maser node facilitates communication between nodes, for completing workloads.)
	Marquez does not explicitly teach, evaluating the deep learning training workload to determine an amount of resources for processing
	Abadi, however, when addressing issue related to evaluating the compute requirements of a graph node teaches, evaluating the deep learning training workload to determine an amount of resources for processing (“One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node when presented with its input tensors…This cost model is either statically estimated based on heuristics associated with different operation types, or is measured based on an actual set of placement decisions for earlier executions of the graph.”  the system evaluates with a cost model the resources required, in terms of bytes and completion time.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a neural network graph placement algorithm as taught by Abadi to the disclosed invention of Marquez.
	One of ordinary skill in the arts would have been motivated to make this modification because both Abadi and Marquez discuss systems for distributing neural network work items so that a network can be “expressed using TensorFlow can be executed with little or no change on a wide variety of heterogeneous systems, ranging from mobile devices such as phones and tablets up to large-scale distributed systems of hundreds of machines and thousands of computational devices such as GPU cards… including training and inference” (Abstract Abadi)
Claim 7
	is rejection for the at least the reasons provided in claim 1.	Further Marquez teaches, A server comprising: one or more network interfaces; (pg 15 “PC1 serves as the master node for the CPU implementation… The rest of the devices
considered, PC2, PC3 and PC4 are introduced in this order to test the
introduction of more nodes” the system is composes of multiple compute nodes connected in a network, with one node being the master node server. This set up is also showed in pg 12 Figure 4.) a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the server to perform: (pg 18 “Considering that the code was developed using MATLAB, GPU integration is possible using CUDA, that only allows its execution on NVIDIA GPUs” the system is written and support using executable code that is implemented by way of example. Thus, the system included memory to store the code or instructions.)

Claim 13
	is rejection for the at least the reasons provided in claim 1.	Further Marquez teaches, A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for deep learning processing, the method comprising: (pg 18 “Considering that the code was developed using MATLAB, GPU integration is possible using CUDA, that only allows its execution on NVIDIA GPUs” the system is written and support using executable code that is implemented by way of example. Thus, the system included memory to store the code or instructions.)
Claim 2/8/14
	Marquez/Abadi teach claim 1/7/13.
	Further, Marquez teaches, wherein the characteristics of the identified edge devices comprise at least one of memory size, availability, or computing capabilities ( pg 10 ¶03 “every device runs a N-dimensional convolution… the computation time is reported to the master node in order to find the performance ratio between devices” the characteristics include the time it takes for the device to complete, which is the computing capabilities. Abstract pg 1 “heterogeneous devices with different processing capabilities, clock speeds, memory
size, among others…”)

Claim 6/12/18
Marquez/Abadi teach claim 1/7/13.
	Further Abadi teaches, estimating a completion time that each edge device requires to complete the deep learning training workload; (pg 5 ¶03 “This heuristic takes into account the estimated or measured execution  time of the operation on that kind of device from the cost mode” the heuristic evaluates the time required completion time on each kind of device) and scheduling the deep learning training workload on the one or more edge devices based on the completion time of the one or more edge devices. (pg 5 ¶03 “The device where the node’s operation would finish the soonest is selected as the device for that operation, and the placement process then continues onwards to make placement decisions for other nodes in the graph” based on the completion time the device is selected for a particular operation, thus scheduled for an operation)

s 3, 4, 9, 10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquez/Abadi and further in view of Zhao et al “DeepThings: Distributed Adaptive Deep Learning Inference on Resource-Constrained IoT Edge Clusters” hereinafter Zhao, and further in view of Lane et al “DeepX: A Software Accelerator for Low-Power Deep Learning Inference on Mobile Devices” hereinafter Lane.

Claim 3/9/15
	Marquez/Abadi teach claim 2/8/14.
	Marquez/Abadi does not explicitly teach, splitting computing graph nodes into groups of nodes based on the memory size of the edge devices; and dispatching the groups of nodes to the edge devices.
	Zhao however when addressing dividing CNN operations to be executed on distributed processors teaches, splitting computing graph nodes into groups of nodes ( pg 2351 “In FTP, the original CNN is divided into tiled stacks of convolution and pooling operations. The feature maps of each layer are divided into small tiles in a grid fashion… As shown in Fig. 4, the original set of convolutional and pooling layers are thus partitioned into N×M independent execution stacks… Multiple partitions can then be iteratively executed within one device, where the memory requirement is reduced to only fit a maximum of one partition at a time instead of the entire convolutional feature maps” a CNN is split into sub compute graphs or NxM patches) and dispatching the groups of nodes to the edge devices. (Section IV pg 2350 “FTP parameters together with model weights are then downloaded into each edge device..”)
Zhao to the disclosed invention of Marquez/Abadi.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement “a lightweight framework for adaptively distributed CNN inference among
IoT gateway and resource-constrained edge node devices… When combined with a distributed work stealing and reuse-aware work scheduling and distribution framework, scalable CNN inference performance is significantly improved compared to existing distributed inference methods under varying static or dynamic application scenarios” (Zhao Conclusion)
One of ordinary skill in the arts would have been motivated to make this modification in order to implement “a lightweight framework for adaptively distributed CNN inference among IoT gateway and resource-constrained edge node devices… When combined with a distributed work stealing and reuse-aware work scheduling and distribution framework, scalable CNN inference performance is significantly improved compared to existing distributed inference methods under varying static or dynamic application scenarios” (Zhao Conclusion)
	Marquez/Abadi/Zhao does not explicitly teach, based on the memory size of the edge devices;
	However, Lane when addressing assessing the ability of distributed processor to process a neural network workload teaches, based on the memory size of the edge devices; (pg 6 Section V ¶04 “hardware resource limits dictate if a unit-block of the model is viable or not (line 5 and 7). For example, a collection of units and layers may require too much memory than a particular processor can currently (or is expected to) support; in such cases the candidate partition and allocation can be ignored.” If a particular hardware resources does not have enough memory to support a partition, that partition is not assigned to the particular processor.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system which checks whether or not a particular processor is capable of processing a given partition based on memory size of the processor as taught by Lane to the disclosed invention of Marquez/Abadi/Zhao.
One of ordinary skill in the arts would have been motivated to make this modification in order because the system of Marquez/Abadi/Zhao determine partition operations to be executed on resource limited hardware while lane discloses a means for improving the “search” of an optimal partition for hardware. Lane describes a partitioning algorithm “narrow the search space by encoding an understanding of the deep learning algorithms and how they execute on within the resource limits presented by hardware.” (pg 6 Section V Lane)

Claim 4/10/16
Marquez/Abadi/Zhao/Lane teach claim 3/9/15.
	Further Zhao teaches, wherein the computing graph nodes are split using model parallelism with which the split groups are evaluated concurrently. (pg 2351 ¶01-02 “However, we can observe that each output data element only depends on a local region in the input feature maps. Thus, each original convolutional layer can be partitioned into multiple parallel execution tasks with smaller input and output regions… Based on these properties, we propose an Fused Tile Partitioning (FTP) method to parallelize the convolutional
operation” the FTP method partitions the compute graph into tasks that can be executed in parallel. This is shown in Figure. 8 in more detail, wherein the A and B partitions correspond to the NN split into groups to be evaluated separately.)
	See the rejection of claim 1 for the motivation to combine Marquez/Abadi/Zhao/Lane see the rejection of claim 3

Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquez/Abadi, and further in view Francesco et al. “deployment of deep neural networks (dnn) in embedded devices by means of peer-to-peer routing between computational points” hereinafter Francesco.
Claim 5/11/17
Marquez/Abadi teach claim 2/8/14.
Marquez/Abadi does not explicitly teach, the computing capabilities comprise at least one of convolution operations, rectification operations, batch normalization operations, or pooling operations.
However Francesco when addressing deploying neural network computations on distributed processors based on compute capabilities teaches, the computing capabilities comprise at least one of convolution operations, rectification operations, batch normalization operations, or pooling operations. (¶0029 “As understood in the art, CPs are different hardware and/or software devices and modules, such as those based on CPUs, ASICs, GPUs…” ¶0049 “It should be understood that this partition arrangement is not the only possible partition arrangement as the splitting points can be moved or increased considering several factors, such as computational power of the CPs and/or the typology of the CPs. For example, a convolutional layer is very expensive, but is also the easiest layer to parallelize and speed up with an FPGA acceleration” ¶0057 “With regard to FIG. 9, a little difference is introduced by having some of the CPs not being capable of supporting all of the DNN's partitioned layers” the splitting of the neural network partitions is based on the compute ability of the processors, wherein some of the processors are optimal for convolutions, FPGAs, and some processors are not capable of performing certain kinds of layers.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system that is aware of the compute capabilities of the processors used to distribute deep learning work units as taught by Francesco to the disclosed invention of Marquez/Abadi.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system “To overcome the problems of cloud computing latency and energy consumption in performing deep learning algorithms” (Francesco ¶0013)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/J.R.G./Examiner, Art Unit 2122    

/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145